Citation Nr: 1203381	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-27 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active service from December 1961 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.  

In an August 2007 decision, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran did not have a pre-existing hearing loss disability in either ear prior to his induction and is presumed sound at service entrance.     

2.  Bilateral hearing loss did not manifest during service or within one year thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of bilateral hearing loss and any incident of service, to include in-service exposure to acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2007, October 2008, and June 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2007, October 2008, and June 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the October 2008 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in October 2007, prior to the appealed from rating decision, along with the subsequent notice provided in October 2008 and June 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a November 2011 supplemental statement of the case, and as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, due to the Veteran's contention that he was given a free hearing test at his employer, General Motors, in October 1973 (see VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in August 2011), the RO sent a letter to General Motors and requested such hearing test.  In the return response, dated in August 2011, the Coordinator of Health Services at General Motors replied that they had searched their records but were unable to find an October 1973 hearing test with the Veteran's name.  

The Board also notes that the Veteran had reported that he had received hearing tests and hearing aids from Paul Gale's Hearing Aid Center in August 2003.  See VA Form 21-4142, dated in July 2011.  However, in a VA Form 21-0820, Report of General Information, dated in September 2011, the RO stated that they had tried to call Paul Gale's Hearing Aid Center but that the phone numbers were no longer in service.  The RO further noted that they called the Veteran to notify him that they were unable to obtain the requested records.  The Veteran indicated that Paul Gale's Hearing Aid Center had gone out of business and that their records were unavailable.  The RO also reported that they told the Veteran that the search for the requested records from General Motors was negative.  The Veteran responded that he had forgotten the dates and that 1973 was not the correct date; it was 1989.    

With respect to an examination, the Veteran in fact did receive VA audiological examinations in May 2008 and July 2011.  The July 2011 VA examination was thorough in nature and provided a competent opinion addressing the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss was related to his period of service, to include acoustic trauma in service.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Pertinent Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including such organic neurological diseases as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 60.     

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As to credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).






III. Factual Background

The Veteran's service records show that he had active service from December 1961 to December 1963.  The Veteran's Military Occupational Specialty (MOS) was as an artillery surveyor.    

The Veteran's service treatment records reflect that in September 1961, the Veteran underwent a pre-induction examination.  At that time, in response to the question of whether he had ever had or if he currently had any ear trouble or running ears, he responded "no."  The Veteran's ears were clinically evaluated as "normal."  The Veteran's hearing was 15/15 bilaterally in whispered voice.  Audiometric testing showed puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization (ISO)) of 30, 5, 10 20, and 20 decibels in the right ear, and 30, 10, 25, 50, and 75 decibels in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  (ASA values have been converted to ISO standards to facilitate data comparison.)  The examiner stated the following: 

Man has no history of ear trouble.  Mostly complains of left ear.  Has complete range of tone in normal voice range.  Possibly a malingerer in 4,000 to 6,000 Hz range.  He has a slight loss.  Acceptable.  

The remaining treatment records are negative for any medical findings of hearing loss, including hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The records show that in October 1963, the Veteran underwent a separation examination.  At that time, the Veteran's ears were clinically evaluated as "normal."  Audiometric testing showed puretone thresholds (converted from ASA to ISO) of 15, 10, 10, 15, and 15 decibels in the right ear, and 15, 10, 10, 15, and 15 decibels in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  (ASA values have been converted to ISO standards to facilitate data comparison.)     

In October 2007, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  

VA Medical Center (VAMC) outpatient treatment records show that in October 2007, the Veteran sought treatment for bilateral hearing loss.  At that time, he stated that he had experienced bilateral hearing loss since the Army.  He indicated that he did not have any hearing protection while he was in the military.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 20, 50, 70, 65, and 60 decibels, respectively, with a puretone average of 61.25 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 30, 55, 95, 115, and 115+ decibels, with a puretone average of 95 decibels.  The diagnosis for the bilateral sensorineural hearing loss.  Based on the examination, hearing aids were ordered for the Veteran.     

In May 2008, the Veteran underwent a VA audiological evaluation.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  According to the examiner, the Veteran's entrance physical examination revealed normal hearing for the right ear, and normal sloping to moderately severe hearing loss for the left ear.  The Veteran's separation examination showed normal hearing, bilaterally.  The examiner noted that in October 2007, the Veteran was given hearing aids based on audiometric testing showing bilateral sensorineural hearing loss.  In regard to the onset of the Veteran's hearing loss, the examiner stated that the onset of the left ear was prior to the Veteran's enlistment in the Army, and the onset of the right ear was approximately 10 years ago.  The Veteran reported that while he was in the military, he was exposed to noise from artillery.  He noted that he did not have any ear protection.  The Veteran denied occupational noise exposure prior to and after the service.  According to the Veteran, he worked with computers.  He denied recreational noise exposure.        

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 20, 50, 65, 60, and 60 decibels, respectively, with a puretone average of 59 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 20, 50, 90, 105, and 105 decibels, with a puretone average of 88 decibels.  Speech discrimination percentages were 86 percent in the right ear and 76 percent in the left ear.  The diagnosis was normal sloping to moderately severe at 2,000 Hz rising to moderate sensorineural hearing loss for the right ear, and normal sloping to profound sensorineural hearing loss for the left ear.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or the result of noise exposure in the service.  According to the examiner, normal hearing sensitivity was documented at the time of the Veteran's discharge from the military.  The examiner also stated that the Veteran's service treatment records were negative for any complaints of hearing loss.    

In the Veteran's notice of disagreement (NOD), received in August 2008, he stated that while he was in the military, he was exposed to loud noises from guns being fired in his artillery unit.       

In the Veteran's substantive appeal (VA Form 9), he indicated that he had been employed by General Motors for over 20 years and had received exceptional health care.  According to the Veteran, while he was working at General Motors, he received hearing aids in 1978 and 1982.      

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran stated that while he was in the military, his MOS was as an artillery surveyor.  According to the Veteran, due to his MOS, he was exposed to loud noises from guns being fired on the firing ranges.  The Veteran also indicated that he initially noticed problems with his hearing when he was approximately 13 or 14 years old.  He reported that he continued to experience problems with hearing during service and thereafter.  The Veteran stated that over time, his hearing got progressively worse.  He indicated that he got his first hearing aid in the late 1970's.         

A VA audiological evaluation was conducted in July 2011.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that upon a review of the Veteran's September 1961 pre-induction examination report, it was noted that the reliability of thresholds at 4,000 and 6,000 Hz in the left ear were questionable.  Upon current audiological examination, the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 25, 50, 65, 65, and 60 decibels, respectively, with a puretone average of 60 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 25, 55, 95, 105+, and 105+, with a puretone average of 90 decibels.  Speech discrimination percentages were 72 percent in the right ear and 64 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  The examiner stated that the Veteran's hearing was normal through 6,000 Hz for each ear at the time of military separation.  In addition, the left ear hearing loss that was noted in the enlistment examination was reported to have questionable reliability.     

As explained in the VCAA section of this decision, due to the Veteran's contention that he was given a free hearing test at his employer, General Motors, in October 1973, the RO sent a letter to General Motors and requested such hearing test.  In the return response, dated in August 2011, the Coordinator of Health Services at  General Motors replied that they had searched their records but were unable to find an October 1973 hearing test with the Veteran's name.  The General Motors Coordinator did, however, send the Veteran's Employee Hearing Summary Report, dated in July 2011.  According to the report, audiological testing performed in July 2011 showed that the Veteran had bilateral sensorineural hearing loss.  In a VA Form 21-0820, Report of General Information, dated in September 2011, the RO stated that they told the Veteran that the search for the requested records from General Motors was negative.  The Veteran responded that he had forgotten the dates and that 1973 was not the correct date; it was 1989.  


IV. Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for bilateral hearing loss.

In this case, the Veteran contends that due to his MOS as an artillery surveyor, he was exposed to loud noises while he was in the military.  He maintains that he currently has bilateral hearing loss that is related to his period of service, specifically to his in-service acoustic trauma.

At the outset, the Board recognizes that in the Veteran's March 2011 Travel Board hearing, he testified that he had hearing problems as a teenager, prior to his entrance into the military.  In addition, in the Veteran's pre-induction examination, dated in September 1961, although the Veteran's hearing in his right ear was within normal limits, his hearing in the left ear at 4,000 and 6,000 Hz showed a hearing loss for VA purposes.  However, at that time, it was noted that the reliability of thresholds at 4,000 and 6,000 Hz in the left ear was questionable.  Specifically, the examiner reported that the Veteran was possibly a malingerer in the 4,000 to 6,000 Hz range.  Thus, the Board finds that the test results from the September 1961 pre-induction examination are not valid.  There is also no other medical evidence of record which shows that the Veteran had any hearing loss, including hearing loss for VA purposes (see 38 C.F.R. § 3.385), prior to his induction.  Accordingly, given that there is no clear and unmistakable medical evidence of record showing that the Veteran had any hearing loss, including hearing loss for VA purposes, prior to his entrance into the military, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003;  Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).    

The Veteran's service records confirm that his MOS was as an artillery surveyor.  Thus, exposure to acoustic trauma is consistent with the Veteran's MOS. Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records, including the October 1963 separation examination report, are negative for any complaints or valid findings of hearing loss, including hearing loss for VA purposes.  The first medical evidence of record that shows that the Veteran has bilateral hearing loss as defined by the applicable VA regulation, 38 C.F.R. § 3.385, is in October 2007, over 44 years after the Veteran's separation from the military.  The audiometric findings obtained from the October 2007 VAMC audiological examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

In this case, the Board acknowledges that the existence of the Veteran's currently diagnosed bilateral hearing loss is not in dispute.  The audiometric findings obtained from the October 2007 VAMC audiological examination, as well as the May 2008 and July 2011 VA audiological examinations, reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  However, what is missing in this case is medical evidence or a competent opinion reflecting a medical nexus between the Veteran's currently diagnosed bilateral hearing loss and active service or any incident of such service, to include exposure to acoustic trauma.  In the July 2011 VA audiological examination report, the examiner specifically opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or the result of military noise exposure.  This opinion was based upon a claims file review, questioning of the Veteran, and examination results.  In addition, the opinion is supported by a rationale, notably that the pre-induction audiometric testing results showing left ear hearing loss were of questionable reliability and that the Veteran's hearing was normal through 6,000 Hz for each ear at the time of military separation.  The Board finds that this opinion is very probative evidence against the Veteran's claim.

With respect to the May 2008 VA audiological examination report, the Board recognizes that the examiner incorrectly stated that the Veteran had left ear hearing loss prior to his entrance into the military.  Nevertheless, the examiner still opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or the result of in-service noise exposure.  In support of his opinion, the examiner correctly stated that normal hearing sensitivity was documented at the time of the Veteran's discharge from the military.  He also noted that the Veteran's service treatment records were negative for any complaints of hearing loss.  This opinion opposes rather than supports the Veteran's claim.     

In this case, the Veteran has not provided any medical or audiological opinions supporting his claim.  Rather, the only evidence supporting the Veteran's claim is his own lay evidence.  The Veteran has maintained that he developed bilateral hearing loss during service due to acoustic trauma and that after his discharge, he continued to experience bilateral hearing loss until the present day.  The Veteran is certainly competent to state whether he noticed a decrease in hearing.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Board does not find the Veteran's contentions of continuity of symptomatology to be credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (December 1963) and the first evidence of record of bilateral hearing loss for VA purposes (October 2007), over 44 years after the Veteran's separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered in service connection claims).  

Second, the Board notes that the Veteran has been inconsistent in his history of experiencing bilateral hearing loss.  He has stated that while at his employer, General Motors, he received a hearing test in 1973.  He has also reported that due to his hearing loss, he received hearing aids from General Motors, first in 1978 and then in 1982.  However, he later indicated that the correct date for his hearing test was in 1989.  This suggests that he did not have hearing problems until 1989.  As such, the Veteran's own reported history of his hearing loss disability continuity is inconsistent.  Such undermines the veracity of his statements.             

Third, the Board also notes that the Veteran did not claim that his bilateral hearing loss started during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of little probative value.   See Pond v. West, 12 Vet. App. 341 (1999)(although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In light of the above, the Board finds that the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond, supra.     

The Board further observes that, while a veteran is certainly competent to note a decrease in hearing, he is not able to ascertain that the thresholds of 38 C.F.R. § 3.385 are met in the absence of training or credentials in medicine or audiology.  Also, absent such credentials, a veteran is unable to provide a competent opinion as to medical causation (as opposed to continuity of symptomatology).  See 38 C.F.R. § 3.159(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion would be of no more than minimal probative value even if found credible.

In summary, the Veteran did not claim current bilateral hearing loss for more than four decades subsequent to service, and there was no medical or audiological evidence confirming such diagnosis until October 2007.  In addition, he has not provided lay or medical evidence that is both competent and credible in support of the claim.  The lay evidence provided by the Veteran - the only evidence supporting his claim - is of little to no probative value and is very substantially outweighed by the July 2011 and May 2008 opinions from VA examiners, particularly in light of the more than four decade gap between separation from service and the initial diagnosis of the disability in question.  For all of these reasons, the Board finds that the Veteran's bilateral hearing loss was not incurred during service or within one year after separation from service.  Accordingly, the Board finds that there is a preponderance of evidence against the claim for service connection for bilateral hearing loss.    

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


